Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 November 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Marqs
                     City of New York Novr 28th 1783
                  
                  Mr Platt, who will have the honor of presenting you with this Letter, and his Lady are going to England, and probably to France—Should the latter happen, I would beg leave to recommend them to your kind notice and civilities as respectable Citizens of this State.  With great truth I am, My dear Marqs, Yr Most Obedt & Affecte Servt
                  
                     Go: Washington
                  
               